Citation Nr: 1605004	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified during a hearing before a Decision Review Officer at the RO in November 2008 and before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011. Copies of the transcripts have been associated with the electronic claims file. 

Pursuant to an order of the United States Court of Appeals for Veteran Claims (Court) dated in April 2015, the Board remanded the claim for further development, specifically to obtain additional treatment records and to schedule the Veteran for a VA examination to determine whether he had arthritis in his cervical spine.  Records were obtained and the Veteran underwent an examination in October 2015.  The presence of arthritis was confirmed and the examiner provided an etiology opinion regarding the likelihood of a connection to military service.  The Board finds the RO substantially complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) demonstrate that the Veteran sought treatment for neck pain and was diagnosed with muscle strain in April and May 1975; in June 1975, he sought treatment after falling down stairs for pain behind his right eye which was injured in the fall; the Veteran's February 1977 separation examination was negative for problems of the cervical spine or neck. 

2.  The earliest post-service treatment for neck pain was in 1993; thereafter, the Veteran contends he was unable to afford services and when he discovered he could, in fact, receive treatment at VA, he sought continuing treatment for chronic neck pain beginning in 2007.

3.  An injury in service and the presence of a current disability are conceded; however, the evidence is not in relative equipoise as to whether the Veteran's current cervical spine condition was present in service or that it is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided notice to the Veteran in a March 2007 pre-adjudication letter, explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, personnel records, VA treatment records through August 2015 and private treatment records, where available.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA examinations in May 2012 and October 2015.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 examiner reviewed the claims file, interviewed the Veteran, and completed a physical examination.  The examiner rendered a diagnosis and provided a medical opinion as requested in the Board's March 2012 Remand.  The October 2015 examiner reviewed the claims file, interviewed the Veteran, and completed a physical examination.  The examiner confirmed the presence of arthritis and provided a medical opinion as requested in the Board's June 2015 remand.  The Board finds that the May 2012 and October 2015 VA examinations are adequate for the purposes of this decision, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr, supra, see also 38 C.F.R. §§ 3.159(c)(4), 4.2 (2015). 

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that VA's duty to notify and assist the Veteran in connection with his claim has been satisfied without prejudice to the Veteran.

II. Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis or degenerative joint disease (DJD), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

III. The Evidence

The Veteran believes his current cervical spine condition had its onset during service or is the result of injuries sustained therein, to include being hit in the head with a gun turret and falling after a blackout.  In this decision, because the Veteran sought treatment for muscle pain in the neck during service, the Board concedes an injury.  In addition, VA treatment records confirm the existence of a current cervical spine condition.  Thus, the central question is whether there is competent evidence of a nexus between the injury sustained in service and the currently diagnosed cervical spine disability or disabilities.

A review of the Veteran's STRs indicates he sought treatment for neck pain in April 1975 and May 1975.  On physical examination, there was no swelling, deformity or limited motion.  There was some tenderness of the trapezius muscle group and some muscle spasm noted on the right side.  In May 1975, the examiner listed a diagnosis of muscle strain.  In June 1975, the Veteran sought treatment after falling down stairs for contusions of the face, specifically, the right eye.  The records indicate complaints of pain behind the right eye in the "right brow region."  No mention was made of neck pain or cervical spine concerns at that time.  In his February 1977 examination report upon separation from service, no abnormality of the cervical spine or neck was noted and the Veteran indicated he was in very good health.  

The first post-service evidence of treatment for neck pain was provided by the Veteran in the form of a December 1994 letter from the Texas Department of Criminal Justice Health Services Division that indicated treatment for wrist, hand and back pain in 1993.  The Veteran was seen by a neurologist and referred to an orthopedic clinic.  The letter also indicated treatment for neck, hand and arm pain in 1994.
The next medical evidence of record is from February 2007 when the Veteran sought treatment at VA for neck pain radiating to the right arm with numbness.  He was referred to a neurologist.  An x-ray of the cervical spine indicated mild degenerative disease in the disc height at C5-C6 and C6-C7 with mild degenerative osteophytosis and mild cervical spondylosis at the same levels.

A VA treatment record dated May 2008 indicated bilateral carpel tunnel syndrome status post surgeries with neck pain and right upper extremity peripheral neuropathy.

At his Decision Review Officer Hearing at the RO in November 2008, the Veteran testified he injured his neck during service when he was hit in the head by a gun in 1976.   The Veteran also indicated that following service he was incarcerated from 1978 to 1997 and was prescribed pain killers such as Tylenol and Motrin for neck pain beginning in 1978.  

VA treatment records dated in February and March 2009 indicate a cervical herniated disc at C5 or C7.  VA x-rays dated in June 2009 indicated degenerative changes present with intervertebral disc space narrowing and osteophyte formation at the C5 through C7 level.  The bones and soft tissues were found to be within normal limits.

At his hearing before the Board in March 2011, the Veteran testified as to being hit on the head by a eight inch Howitzer gun turret and seeking treatment for "neck pain and problems."  He stated that an incident report from April 3, 1975 should have been included in his record.  He also indicated he blacked out while walking down the street and "busted [his] face."  After service, he was incarcerated from 1978 to 1997 and thereafter, started a janitorial business with his wife.  He indicated he had to resign from his business in 2006 because of back and neck pain and severe nerve damage in his right arm. In 2007, after he discovered he could receive healthcare through VA, he sought treatment for a herniated disc in his neck.  

In May 2012, the Veteran underwent a VA examination.  The examiner reviewed the claims file and recognized a diagnosis of degenerative disc disease of the cervical spine.  To the question of whether there is documented arthritis (degenerative joint disease), the examiner indicated "Yes", although this was not confirmed by x-ray evidence.  The examiner reviewed the STRs and opined that the muscle tenderness and strain seen in April and May 1975 were "likely acute neck conditions."  The examiner considered the June 1975 fall and noted the contusion to the right eye, forehead and lip.  He recognized right eye pain, but noted "no mention of any neck problems relating to the fall in June 1975" and that the February 1977 separation examination was negative for neck pain or problems.  The examiner considered VA treatment records beginning in 2007 and acknowledged the Veteran's statements that he has experienced neck pain for many years, sustained no injury to his neck after service and that at the present time, experiences pain and stiffness in his neck constantly, to include radiation of pain to the right arm and in both hands to the elbows with numbness.  A March 2011 x-ray was consulted; degenerative changes and stenosis were noted.  X-rays dated in April 2012 indicated moderate degenerative remodeling change with marginal osteophyte formation and varying degrees of intervertebral disc space narrowing in the mid/lower cervical spine predominately at the C5-C7 levels.  As to whether the Veteran's current conditions are related to service, the examiner opined it was less likely than not that the conditions were incurred in or caused by the claimed in-service injuries.  He explained:

C-file does not indicate that [the Veteran] had any chronic neck condition while in the service.  In addition, the two notes documenting neck problems did not indicate any serious injury but suggested an acute condition and involving minor muscle strain without any indication of cervical disc disease.  Since he did not report any neck pain at the time of his fall in 1975 or during the two remaining years while he was still active duty as indicated on his separation exam, there is no medical evidence found to support the claim that his neck condition began with an injury in service.  Thus, I cannot find any support for a chronic neck condition originating in the service.  Rationale based on careful review of his medical records, c-file and my clinical experience/knowledge.

In a June 2014, the Board denied the claim acknowledging the Veteran's testimony that he had experienced neck pain since service and his sincere belief that his pain now began during service and is related to his in-service injury or injuries.  At no time has the Board had reason to disbelieve the Veteran and his statements regarding continuing pain.  Nonetheless, the Board concluded that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of DJD, DDD, spondylosis and stenosis or a relationship between such conditions and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  

Following the Board's decision, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) with the Court.  In the Joint Motion, the parties agreed that the Board erred by discounting evidence of arthritis or degenerative joint disease (DJD) in the record given that it is considered to be a chronic disease under 38 C.F.R. § 3.309(a).  Based on the arguments forwarded in the Joint Motion and the Court Order, the Board remanded the claim to determine whether the Veteran does have DJD, or another form of arthritis, in his cervical spine.  The Board also sought a medical opinion as to whether arthritis manifested in service or whether continuing symptoms since service indicate that the injury in service caused the Veteran to develop arthritis in his cervical spine.

In October 2015, the Veteran underwent a VA examination.  It was noted the Veteran had cervical spondylosis, DJD and degenerative disc disease (DDD) in his cervical spine and that he had flare-ups of symptoms twice a month.  The Veteran had difficulty turning his neck upon examination and he reported using a neck brace on a daily basis.  The examiner explained that DJD was confirmed on x-ray performed in 2012.  At that time, osteophytes and facet hypertrophy were noted and those are indications of the presence of DJD.  The examiner stated DDD was also present on x-ray at that time.  The examiner also noted a diagnosis of spondylosis rendered by neurology that he stated was "synonymous with spinal arthritis."

As to whether the current cervical spine condition had onset during service, to include as a result of being hit in the head with a gun turret and falling after a blackout which led to treatment for muscle pain in the neck in 1975, the examiner stated:

This condition has been denied in the past multiple times and I cannot see any new evidence to overturn the previous decisions.  The [Veteran] did have some injuries to the neck in the service and was treated for neck muscle strain in 1975.  His fall down the stairs in 1975 did not show any neck injuries or neck complaints.  In sum, he did not have any significant trauma or serious injury to the neck noted in service and was not diagnosed with any cervical spine disease such as DJD/DDD in service.  It is more important to note that he was in the service for another 2 years after neck muscle strain and did not report any chronic neck problems.

Thus which the [Veteran] may feel that the current neck condition originally began during service, there is a lack of medical evidence to support this claim.  His injuries in the service seem to have been acute and mild without evidence to show that they caused or would lead to a chronic neck condition like the currently diagnosed neck condition.  Lay testimony is not sufficient to make a definitive diagnosis in the absence of any other evidence.  The [Veteran] notes that he had herniated disc diagnosed while in prison in the 1980's.  However no medical records found related to this injury.  Thus it is possible that his chronic neck condition began at that time which was after he left the service.  Earliest treatment records regarding a chronic neck condition are not found until many years after he left the service.

In a January 2016 Appellant's Post-Remand Brief, the Veteran's representative indicated the Veteran's contention that the evidence in the case is at the very least so evenly balanced as to be considered in equipoise.  The Veteran believes that there is "no preponderance of the evidence that stands against his claim."  Therefore, he maintains that service connection should be granted.

The Board recognizes the Veteran's arguments in support of his claim; however, upon review of the evidence, the Board finds that all three of the criteria necessary to demonstrate entitlement to service connection have not been met.  Specifically, the record lacks competent evidence of a nexus or connection between the Veteran's in-service injury to the neck and his current cervical spine condition.

The Board recognizes that arthritis or DJD is considered chronic under 38 C.F.R. § 3.309 so that the Veteran could establish service connection through a showing of continuity of symptomatology if there was evidence of arthritis in service or during the presumptive period or chronicity of disability in service could be "legitimately questioned."  See 38 C.F.R. § 3.303(b).  In this case, the Veteran served 2 years after his in-service injuries and made no report of neck complaints upon separation from service.  On its face, the evidence suggests that the injuries in service were acute and chronicity is definitely questionable.   Nonetheless, the Board has closely considered that despite a lack of treatment for years after separation from service, the Veteran  insists that he has experienced pain in his neck since his in-service injuries.  Lay evidence is competent to indicate symptoms experienced, such as continuing pain; however, it is not competent evidence as to whether the muscle pain documented during service was a manifestation of arthritis or whether the continuing pain the Veteran indicates he has experienced in the years since service was caused by arthritis.  Following the October 2015 medical opinion, there is still no evidence of record that arthritis was present during service or was caused by injuries that appeared to resolve prior to separation from service in the mid-1970s.  Notably, on x-rays taken in early 2007, over 30 years after the in-service injuries, degenerative changes in the Veteran's cervical spine were noted to be "mild."  

The Board concludes that the evidence is not in relative equipoise as to whether a current disability in the Veteran's cervical spine had onset in service or is related to in-service injury.  As such, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a cervical spine disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


